DANAHY, Acting Chief Judge.
Pursuant to a plea agreement, the appellant pleaded no contest to several charges and received a suspended sentence of eight years’ incarceration. The appellant was placed on two years of community control, as a condition of which he was to serve one year in the County Jail. The only issue before us is whether this sentence was proper.
Appellate counsel has pursued this appeal by means of an Anders brief.1 The appellant was given the opportunity to file a pro se brief but did not do so. We conclude from our review of the briefs and the record that the trial court was correct except in one respect. We reverse only as to that one point.
Under section 948.03(5), Florida Statutes (1993), a period of incarceration imposed as a condition of community control or probation cannot exceed 364 days. Thus, we reverse and remand the appellant’s sentence with directions that it be corrected to reflect 364 days in the County Jail instead of one year.
Reversed in part and affirmed in part.
BLUE and LAZZARA, JJ., concur.

. Anders v. California, 386 Ú.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).